Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Exemplary references which were relied upon in the prosecution of parent USP 10,977,296 include:
a) Partovi (US 20140032676): i) “The inventive system provides an infrastructure and relevant processes to…permit the tracking and exchange of data concerning members' musical interests and tastes….The client software tracks a network member's music interests and tastes as evidenced by the artists and songs contained in a network member's music library, and by the music playback activities of the network member.” (par. 0025) ; 
ii) “…the present invention is capable of producing other types of music discovery tools that facilitate the discovery of music (and other content) expected to be of interest to a member of the network. Such tools may be obtained by application of various filtering mechanisms to the music library and music listening data of…a friend who is a member of the network (or has been invited to become one), or a group of network members. An example of such a filtering mechanism is to show a network member music owned by or actively listened to by another network member, friend… that is not currently owned by the network member.” (par. 0024)
iii) “The data monitored or collected by the client software is processed by a processing platform of the system to produce, among other results, a measure of the similarity or compatibility of the musical tastes of a first network member and a second network member, or between a first artist and a second artist.” (par. 0025). “The measure of similarity or compatibility may be the result of evaluating a specified metric (e.g., a quantity used to characterize a set of data) for a network member's musical library or listening habits and comparing that to the value of the same metric for a second network member. “The system can generate recommendations automatically by looking at a network member's friends or a group of network members having "similar" musical tastes or other qualities, or the system can assist a network member to manually discover music”. Music discovery system taught as filtering list of friends by which music selections/recommendations made on basis of their “similarity” (i.e., ranking/discrimination) to the user (par. 0106).
b) Manning (US 20150331940): “…a first taste profile of a first user may be received and may be based on a first profile criteria. A taste profile for user may represent a user's media preference. A taste profile may be based on a user's playback history” (par. 0014 and 0033); and
c) Lim (US 20180307751): System automatically creates and populates a playlist for a user based upon a created music taste profile (par. 0023). “…the particular user can explicitly opt-in to obtaining song recommendation(s) from the recommendation component 210 using a social networking experience in which music taste profiles of one or more member(s) of the particular user's social network are used to identify recommended song(s) (e.g., obtained and used with explicit consent of the one or more member(s) of the particular user's social network and in a privacy-preserving manner) (par. 0028 and 0036)

However, no legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of independent claim 21 inclusive of:
“determining a user subgroup from the friends list that includes users of the media delivery system; 
automatically adding the user subgroup as followed users of the first user in the media delivery system”.
Substantially similar reasoning applies to claims 29 and 39.

Claims 21-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457